Citation Nr: 0121018	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person. 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran failed to report for personal hearings which were 
scheduled at the RO in February 1999 and in May 1999.

This appeal originally included the issue of entitlement to 
special monthly pension by reason of being housebound.  
However, a January 2000 RO rating action added special 
monthly pension housebound benefits for the veteran's 
nonservice connected condition.  In view of the RO's grant of 
that portion of the benefits sought, the issue of entitlement 
to special monthly pension based on housebound status is no 
longer before the Board. 


FINDING OF FACT

The veteran is not in a nursing home or bedridden, and his 
non service-connected disabilities are not of such nature and 
severity that he is unable to care for most of his daily 
needs without regular aid and attendance from another person.


CONCLUSION OF LAW

The criteria for additional special monthly pension based on 
the need for aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1502, 1521, (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.351, 3.352 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to a special monthly 
pension based on the need for aid and attendance.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

A VA Form 21-2680, Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, completed by a 
VA physician and dated in June 1997 reflects that the veteran 
reported complaints of headaches, nerves, forgetfulness, back 
ache, dizziness, and a prostate condition.  It was noted that 
his gait was slow.  He reported no restrictions of the 
extremities beyond "just weak" in the arms and "legs are 
stiff, just hurt all over" for the legs.  Regarding the 
spine, trunk, and leg, the examiner reported that the veteran 
stood bent forward at the waist with tenderness in the lumbar 
muscles and all movements restricted.  It was noted that the 
veteran was able to walk less than a block without assistance 
of another person.  The veteran reported that he left the 
house 2-3 times a week to get exercise and that he was able 
to walk without any aids such as cane, braces, crutches or 
walker.  The diagnoses were diabetes mellitus, depression, 
hypertension, coronary artery disease, hyperlipidemia and 
peptic ulcer disease.  

VA hospital records dated in 1999 reflect that on November 12 
the veteran was admitted to the Geriatric Clinic due to 
hyperglycemia and unsafe living arrangements.  During the 
course of his hospitalization, the veteran was also treated 
for liver cancer, insulin dependent diabetes and 
hypertension.  He reported that following discharge he would 
like to live on his own as before but that his family was 
concerned about his current residence because of 2 reported 
deaths in the last month.  At the time of discharge, on 
December 2, it was reported that the veteran would live with 
his sister until safer housing could be secured.  

Relevant Law and Regulations

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. 1521.  The law and regulations provide that, for 
pension purposes, a person shall be considered to be in need 
of regular aid and attendance if such person is (1) a patient 
in a nursing home on account of mental or physical 
incapacity, or (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
because the VA regulation governing claims of entitlement to 
special monthly pension based on need for regular aid and 
attendance provides that certain enumerated factors will be 
accorded consideration in determining whether the claimant is 
entitled to an award of special monthly pension benefits, it 
is mandatory for VA to consider the enumerated factors.  The 
Court further held eligibility for special monthly pension 
benefits requires that at least one of the enumerated factors 
be present.  Turco, at 224.  Accordingly, the Board's review 
of the veteran's request for special monthly pension benefits 
based on the need for regular aid and attendance of another 
person must include consideration of the factors outlined in 
38 C.F.R. § 3.351(c) and 38 C.F.R. § 3.352(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [the VCAA] became law.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. § 
5103A].
  
The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. 5107 apply to any claim (1) filed on 
or after the enactment of the VCAA, November 9, 2000, or (2) 
filed before the date of the enactment of the Act and not 
final as of that date.  In a Memorandum issued by VA General 
Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims pending on the date of 
the enactment of the VCAA.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  There is 
sufficient evidence of record with which the Board may make 
an informed decision.  Review of the record reveals that the 
RO obtained the veteran's VA treatment records and afforded 
the veteran a VA examination.  The Board is aware of no 
additional medical evidence which exists and which have a 
bearing on the issue under consideration, and the veteran has 
identified none.

The Board further observes that the veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  As noted in the Introduction, he failed to 
report for two scheduled hearings in 1999.  More recently, in 
June 1999 the Board sent him general information concerning 
the appeals process.  That letter was returned as 
undeliverable.

The Board cannot help but be aware of the veteran's age and 
failing health.  Nonetheless, it remains his responsibility 
to keep VA informed of his address.    
As the Court has noted, "[i]n the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts. If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown,
4 Vet. App. 384 (1993).  The veteran's claim was adjudicated 
by the RO under the same statutory and regulatory criteria 
which must be applied by the Board.  Accordingly, the Board 
does not believe that a remand for readjudication is required 
under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran seeks a special monthly pension based on the need 
for regular aid and attendance of another person.  His 
nonservice-connected disabilities are:  liver cancer, 
evaluated as 100 percent disabling; organic heart disease 
with hypertension, arteriosclerosis and hyperlipidemia, 
evaluated as 60 percent disabling; diabetes mellitus, insulin 
controlled, evaluated as 20 percent disabling; and history of 
kidney stones, a stomach condition, history of head injury, 
peptic ulcer, duodenal ulcer and depression, each evaluated 
as noncompensably disabling.  The veteran has a combined 
nonservice-connected disability evaluation of 100 percent.  
The veteran is also in receipt of special monthly pension 
under 38 C.F.R. § 3.351(d)(1) at the housebound rate.  

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it does not appear 
that the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

The veteran's entitlement to the sought after benefits turns 
on whether evidence on file establishes a factual need for 
regular aid and attendance.  Applying the legal criteria to 
the facts of this case, the Board concludes that the 
preponderance of the evidence does not establish a factual 
need for regular aid and attendance.  In this regard, the 
Board notes that while the evidence, including a VA 
examination in June 1997, shows that while the veteran 
suffers from multiple disabilities, including liver cancer, 
heart disease with hypertension, and insulin dependent 
diabetes mellitus, there is no functional restriction 
regarding strength and coordination which would affect his 
ability to feed, clothe and bathe himself or otherwise attend 
to the wants of nature.  There is also no evidence that the 
veteran requires care or assistance on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  The Board notes that the hospital records 
clearly indicate that the veteran is living with his sister 
because of family concerns regarding the safeness of his 
residence and not because he requires her care and assistance 
on a regular basis.  

In short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his various 
nonservice-connected disabilities, the veteran is precluded 
from taking care of his daily living activities.  And insofar 
as there is no indication that any of the criteria listed in 
38 C.F.R. § 3.352(a) are present, the veteran's claim for 
special monthly pension based on a need for regular aid and 
attendance must be denied.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person is denied.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

